Citation Nr: 1817959	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  11-09 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006.  He also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded this case in April 2014 and July 2017.

The Veteran testified at a hearing before the undersigned in October 2013.  A transcript is of record. 


FINDING OF FACT

The Veteran's GERD with hiatal hernia is not productive of considerable or severe impairment of health. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for GERD with hiatal hernia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, and 4.114, Diagnostic Code (DC) 7346 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Law

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected disabilities in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


II. Analysis

The Veteran's GERD with hiatal hernia is rated as 10 percent disabling under DC 7346, which pertains to hiatal hernias.  38 C.F.R. § 4.114.  As service connection has not been established for any other gastrointestinal disorder, no other diagnostic codes are applicable in the present case.  See id.

Under DC 7346, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 10 percent rating is assigned for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  Id.

The preponderance of the evidence weighs against assignment of a rating higher than 10 percent for the Veteran's GERD with hiatal hernia.  The April 2010 VA examination report reflects that the Veteran had heartburn, indigestion, and reflux or regurgitation occurring two to three times per week.  He denied nausea and vomiting.  His weight was stable and there were no signs of anemia.  His general state of health was good.  It did not affect his occupational functioning or activities of daily living.

VA treatment records reflect that in April 2012 the Veteran reported feeling weak and nauseated, and with a knot in his stomach.  

VA treatment records dated in September 2015 reflect that he reported persistent nausea, pain, weakness, and other symptoms such as dysphagia and shortness of breath for several days after an EGD was performed.  He also reported panic attacks.  He stated that he was afraid he would lose his job because the pain was so debilitating.  

An April 2016 VA treatment record notes that the Veteran's job was terminated due to missing work to attend medical appointments.

The July 2016 VA examination report reflects that the Veteran reported constant stomach pain with nausea and vomiting that happened daily.  He stated that he lost his last job due to his illness.  He was currently working in air conditioning and refrigeration repair, and had missed one to two weeks of work in the past year. 

In the March 2017 VA examination report, the examiner indicated that the Veteran had symptoms of pyrosis (heartburn), reflux, and regurgitation, as well as sleep disturbance and nausea, but did not find that these symptoms were productive of considerable or severe impairment of health.  The examiner indicated that these symptoms did not have an impact on the Veteran's ability to work. 

The above evidence shows that the Veteran's GERD symptoms do not cause considerable or severe impairment of health.  He reported more severe symptoms immediately following the September 2015 EGD, but the evidence does not show that these symptoms were present beyond a few days.  According to the July 2016 VA examination report, the Veteran suggested that he lost his prior job due to GERD symptoms.  However, the April 2016 VA treatment record reflects that the Veteran's job was terminated due to his missing work to attend medical appointments.  In this regard, the VA treatment records show that the Veteran has been seen for a number of medical conditions, and not just for his gastrointestinal symptoms.  Thus, the evidence does not show that the Veteran's GERD had a significant impact on his ability to work or was the cause of his losing his prior job.  The March 2017 VA examination report reflects that the Veteran was employed, and had missed one to two weeks of work in the past year.  

While the July 2016 VA examination report reflects that the Veteran reported daily nausea and vomiting, the Board finds that this is not credible as it is contradicted by what he reported around the same time when seeking treatment, as shown in the VA treatment records.  For example, a May 2016 VA treatment record reflects that he denied nausea, and reported vomiting once the week before.  This is inconsistent with daily nausea and vomiting.  Moreover, a July 2016 VA treatment record reflects a review of various symptoms reported by the Veteran for purposes of a general medical history, including body aches and pains, sleep difficulties, mental health symptoms, and reflux.  He did not report nausea and vomiting, let alone daily nausea and vomiting.  The Board finds it implausible that he would not report such significant symptoms at the time, when he was being asked about his general physical health, if they were in fact occurring on a daily basis.  

With regard to the Veteran's report of sleep disturbance at the March 2017 VA examination, the July 2016 VA treatment record reflects that his sleep disturbance was reportedly caused by body aches and pains, including back pain, as well as reflux.  Moreover, the his service-connected posttraumatic stress disorder is rated as 50 percent disabling, and thus chronic sleep impairment is already effectively compensated.  See 38 C.F.R. § 4.130, DC 9411 (2017) (providing that a mental disorder manifested by chronic sleep impairment may be assigned a 30 percent rating).  Thus, to assign a separate or higher rating based on sleep disturbance caused by his GERD would result in compensating twice for the same manifestations, in violation of the rule against pyramiding.  38 C.F.R. § 4.14 (2017).  

In sum, while there have been fluctuations in the level of severity of the Veteran's GERD with hiatal hernia, it has not meet or more nearly approximated the criteria for a 30 percent rating at any point during the period under review, as it has not been productive of considerable or severe impairment of health.  See 38 C.F.R. § 4.114, DC 7346.  Because the preponderance of the evidence weighs against a rating higher than 10 percent, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


ORDER

A rating higher than 10 percent for gastroesophageal reflux disease with hiatal hernia is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


